IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00273-CV

ACE PROPERTY & CASUALTY INSURANCE CO.,
                                   Appellant
v.

HOMER LADD,
                                                            Appellee



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2014-2948-5


            AMENDED REFERRAL TO MEDIATION ORDER


       The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§

154.001-154.073. The policy behind ADR is stated in the statute: “It is the policy of this

state to encourage the peaceable resolution of disputes . . . and the early settlement of

pending litigation through voluntary settlement procedures.” Id. § 154.002. Mediation

is a form of ADR.   Mediation is a mandatory but non-binding settlement conference,
 conducted with the assistance of a mediator. Mediation is private, confidential, and

 privileged.

         We find that this appeal is appropriate for mediation. See id. § 154.021(a).

         Further, having been advised that the mediator assigned pursuant to an Order

 of the Court issued on March 22, 2021, has a conflict of interest, the Court assigns the

 Honorable Jeff Rose as the mediator for this proceeding. His address and contact

 number are as follows:

                                                Jeff Rose
                                       Rose Resolution Group
                            3801 N. Capitol of Texas Hwy, Suite E-240, #441
                                           Austin, TX 78746
                                             (512) 750-7673
                                       jeffrose.atx@gmail.com

         Mediation must occur within 60 days from the date of this Order.

         No less than seven calendar days before the first scheduled mediation session,

 each party must provide the mediator and all other parties with an information sheet

 setting forth the party’s positions about the issues that need to be resolved. At or

 before the first session, all parties must produce all information necessary for the

 mediator to understand the issues presented. The mediator may require any party to

 supplement the information required by this Order.

         The mediator may make any orders determined to be necessary or appropriate

 to conduct the ordered mediation in such a way that the mediation has the best
Ace Prop. & Cas. Ins. Co. v. Ladd                                                       Page 2
 opportunity to reach a successful result. The mediator’s orders may include, but are

 not limited to, ordering the mediation to occur entirely via Zoom or some other media

 option, ordering the mediation to occur entirely in person at a place and time that the

 mediator determines is reasonable in light of the timing of the issues that need to be

 resolved, and/or assessing the cost of mediation other than equally if one of the parties

 seeks accommodations that the mediator determines are not of equal benefit to all the

 parties.

         Named parties must be present during the entire mediation process, and each

 party that is not a natural person must be represented by an employee, officer, agent,

 or representative with authority to bind the party to settlement.

         Immediately after mediation, the mediator must advise this Court, in writing,

 only that the case did or did not settle and the amount of the mediator’s fee paid by each

 party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to mediate

 without fee or other arrangements are negotiated or ordered by the mediator as

 authorized above, the mediator must negotiate a reasonable fee with the parties, and

 the parties must each pay one-half of the agreed-upon fee directly to the mediator.

         Failure or refusal to attend the entire mediation as scheduled may result in the

 imposition of sanctions, as permitted by law.

         Any objection to this Order must be filed with this Court and served upon all


Ace Prop. & Cas. Ins. Co. v. Ladd                                                     Page 3
 parties within ten days after the date of this Order, or it is waived.

         We refer this appeal to mediation.

         The appeal and all appellate deadlines are suspended as of the date of this

 Order. The suspension of the appeal is automatically lifted when the mediator’s report

 to the Court is received. If the matter is not resolved at mediation, any deadline that

 began to run and had not expired by the date of this Order will begin anew as of the

 date the Court receives the mediator’s report. Any document filed by a party after the

 date of this Order and prior to the filing of the mediator’s report will be deemed filed

 on the same day, but after, the mediator’s report is received.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Referred to mediation
Order issued and filed March 24, 2021
[RWR]




Ace Prop. & Cas. Ins. Co. v. Ladd                                                   Page 4